Citation Nr: 1101241	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for facial neuralgia, diagnosed 
as trigeminal neuralgia.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran was notified of the decision in September 2008.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
facial neuralgia, to include trigeminal neuralgia, had its onset 
in service or is due to an incident in service.  


CONCLUSION OF LAW

Facial neuralgia, to include trigeminal neuralgia, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in March 2008.  The letter predated the August 2008 
rating decision on appeal.  See id.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim of service connection, what information 
and evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the evidence necessary 
to establish a disability rating and effective date.  Id.; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing presumption of prejudice on any notice deficiency and 
clarifying that burden of showing an error is harmful or 
prejudicial normally falls upon the party attacking the agency's 
determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance 
provisions of the VCAA.  VA obtained service department records 
and VA treatment records from 1993 to the present.  The record 
shows the Veteran was awarded Social Security retirement benefits 
in August 2005, when he was 65 years old.  The Board finds no 
basis to remand to obtain the Social Security records because the 
Veteran was awarded Social Security retirement benefits, which 
are not awarded due to disability, but rather as a result of age.  
The reason the Board has concluded that the Veteran began 
receiving retirement benefits in 2005 is based on two facts: (1) 
the Veteran turned 65 years old in August 2005, which is when all 
individuals are entitled to Social Security retirement benefits, 
see http://www.ssa.gov/retirement/1937.html and (2) the letter 
informed the Veteran that he was entitled to "Medicare hospital 
and insurance," which is indicative of age-based benefits and 
not disability benefits, see 
http://www.medicare.gov/MedicareEligibility/home.asp.  
Additionally, an October 2007 letter informed the Veteran that 
his Social Security benefits were "monthly retirement 
benefits."  VA had obtained private medical records at the time 
the Veteran submitted a 1993 claim for pension benefits.  Lastly, 
the Veteran was provided with a VA examination, and VA obtained a 
medical opinion in connection with the claim for service 
connection.

The Board notes that when VA provided the Veteran with an 
examination in July 2008, the examiner did not have the claims 
file.  However, the RO corrected this error by having the 
examiner review the claims file in May 2009 and asking the 
examiner to provide an addendum.  The Board finds that the May 
2009 addendum corrected the error of not providing the examiner 
with the claims file at the time of the July 2008 VA examination.  
Therefore a new examination is not necessary.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claim and that, under the circumstances of this 
case, VA has satisfied its duty to assist the Veteran.

Analysis

The Veteran alleges that he has facial neuralgia that had its 
onset in service as a result of a motor vehicle accident that 
occurred in service, wherein he sustained an injury to his head 
and face.  In his substantive appeal, the Veteran stated that his 
head and chest had direct impact with the dashboard and steering 
wheel of the car, which caused permanent nerve damage to his 
face.  He also stated he was treated with for face pain and 
severe headaches right after the accident.  The Veteran asserted 
that as soon as he left the service, he continued receiving 
treatment for nerve damage causing facial pain.  He stated he was 
subsequently diagnosed with trigeminal neuralgia and told that 
the only cause of this would be head trauma and that this motor 
vehicle accident was the only time he had head trauma.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To prevail on the direct service connection, generally, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for facial neuralgia, to include trigeminal 
neuralgia.  The service treatment records substantiate the 
Veteran's allegation that he was a motor vehicle accident in 
September 1964.  He sustained contusions to the face, chest, left 
knee, and leg.  However, the records pertaining to the motor 
vehicle accident are silent for any nerve damage.  Additionally, 
the Report of Medical Examination at separation shows that 
neurologic evaluation and clinical evaluation of the face were 
normal.  In the Report of Medical History completed by the 
Veteran at that time, he specifically denied paralysis.  Thus, 
any allegation by the Veteran that he had nerve damage in service 
is refuted by the separation examination and the medical history 
he reported at service discharge, wherein he specifically denied 
any paralysis.  The Board accords both of these documents high 
probative value, as they were completed contemporaneously with 
the Veteran's service.

The first showing of any facial paralysis was in the early 1990s, 
which is more than 25 years following service discharge and is 
evidence against the claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted 
by the absence of medical treatment of the claimed condition for 
many years after service).  More importantly, a VA examiner 
reviewed the claims file and examined the Veteran and determined 
that it was less likely than not that the trigeminal neuralgia 
was caused by the motor vehicle accident that occurred in 
service.  She stated she made this conclusion based upon the fact 
that the service treatment records did not show any nerve damage 
during service.  Thus, the examiner provided a rationale for her 
opinion.  There is no medical evidence to refute this opinion.

The Veteran has alleged he was told that the trigeminal neuralgia 
was the result of the motor vehicle accident; however, he is not 
competent to make such an allegation, as that requires a medical 
opinion and his assertions do not provide a medical opinion.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between a lay account of medical information filtered through 
layman's sensibilities is too attenuated and inherently 
unreliable to constitute medical evidence).  

To the extent that the Veteran has alleged that he has had 
paralysis since the accident, the Board rejects this allegation 
since at service discharge, he specifically denied paralysis and 
a medical professional determined that the Veteran's neurological 
system and face were normal at separation.  The Veteran reported 
multiple medical issues at service discharge, and only chest pain 
was attributed to the motor vehicle accident (and the examiner 
noted, "No trouble since.").  As to other medical issues, the 
Veteran reported fainting spells in the Report of Medical History 
at service discharge, but the medical professional noted that 
these started when the Veteran was 16 years old, which is prior 
to service, and that the Veteran had not had one in the last 
three years, which would mean he had none during service.  The 
service treatment records do not support the Veteran's allegation 
of any in-service treatment for facial paralysis.

To the extent that one would argue that the Veteran is competent 
to allege facial paralysis since soon after service discharge, 
the Board accords no probative value to such statement for two 
reasons: (1) the Veteran's allegation of in-service nerve 
paralysis is specifically refuted by the service treatment 
records, including his own admission, and (2) he had no treatment 
until over 20 years after service and has given histories in 
connection with treatment which weigh against the claim.  For 
example, a private treatment record dated in April 1996 notes a 
history of onset during college, continued at a mild level during 
service, and then became severe during graduate school and was 
seemingly associated with stress.  In other words, the Board 
finds that the Veteran's credibility is called into question when 
his current allegations are not supported by the record and his 
own prior statements.  Thus, his credibility has been impeached.  
This is why the Board accords no probative value to the Veteran's 
allegations of treatment for facial paralysis soon after service 
discharge.  

For the above reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
facial neuralgia, to include trigeminal neuralgia, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for facial neuralgia, to 
include trigeminal neuralgia, is denied.



_____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


